DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non- final Office Action in response to Applicant’s RCE submission filed on 2/24/2021.  Currently claims 1-4, 6-8, 10-13, 15-17, and 19 are pending and claims 1, 10, and 19 are independent. Claims 1, 10, and 19 have been amended from the previous claim set dated 6/30/2020.  Claim 20 has been newly cancelled and no claims have been added from the previous claim set.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	
	

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.   In light of the amendments, however, the 35 USC § 101 rejection of claims 1-4, 6-8, 10-13, 15-17, and 19 are withdrawn.  Specifically, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-12, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duggan et al. (USPGPUB 2016/0063449) in view of Bastide et al. (USPGPUB 2014/0379404) further in view of Lyle et al. (USPGPUB 2010/0076951) further in view of Holmes et al. (USPGPUB 2017/0357915) further in view of Christensen et al. (USPGPUB 2014/0181696)
Regarding claims 1, 10, and 19 (Amended), Duggan discloses a computer-implemented method (Duggan ¶ABS – Method), a system(Duggan ¶7 – a computer-implemented system), comprising: at least one data processor; and at least one memory storing instructions (Duggan ¶20 - A computing device refers to any device with a processor and memory that can execute instructions); and a non-transitory computer-readable storage medium including program code (Duggan ¶8 - a computer program product, tangibly embodied in a non-transitory computer machine-readable storage device), which when executed by at least one data processor, cause operations comprising: receiving a request to identify a site and a timeslot for an event, the event requiring attendance by at least a first user and a second user (Duggan ¶6 - The method includes receiving, by a computing device, a request over a computer network from an organizer to schedule a meeting, where the request comprises a desired set of meeting criteria including identities of participants, a desired time frame, a desired location, and a minimum number of the participants desired to hold the meeting); responding to the request by at least querying a database to retrieve a scheduling data of an occupancy of each of a plurality of sites and an availability of each of the first user and the second user (Duggan ¶6 -  Execution of the constraint satisfaction algorithm includes the steps of (a) determining, by the computing device, availability data for each of the participants within or about the desired time frame and availability data of potential rooms within or about the desired time frame), in response to the scheduling data indicating the first user and second user being available during an current timeslot for the event, identifying the current timeslot as the timeslot for the event (Duggan ¶9 - The availability data of each of the participants can comprise a plurality of times the participant is available from the current time) and identifying, based at least on the sensor data, a first site from the plurality of sites that is currently unoccupied as the site for the event (Duggan ¶10 - The availability data of each of the potential rooms can comprise a plurality of times the potential room is available from the current time – Duggan ¶24 -The calculation module 104 can determine {i.e. identify} at least one meeting data set for recommendation to a user based on the information supplied by the user through the input module 102. The meeting data set defines at least one of a proposed time, a proposed conference room, or the identities of one or more participants for the meeting. The calculation module 104 can determine this meeting data set by implementing an artificial intelligence algorithm, such as a constraint satisfaction algorithm); in response to the first user and the second user being unavailable during the current timeslot for the event, identifying, based at least on the scheduling data, a subsequent timeslot for the event and a second site from the plurality of sites for holding the event during the subsequent timeslot, and sending, to a first mobile device of the first user and a second mobile device of the second user, a notification for the event, the notification indicating at least one identified timeslot and site from the plurality of sites for holding the event (Duggan ¶20 - A client application installed on each of the user devices 114 {i.e. first and second mobile devices} allows the user to schedule a meeting with the scheduling system 100, view details associated with a proposed meeting recommended by the scheduling system 100 {i.e. event notification}, and accept or decline a meeting invite issued by the scheduling system 100) and querying the database to update the scheduling data to indicate the site of the event as being occupied during the timeslot of the event, the first user and the second user as being unavailable during the timeslot of the event, and the first user and the second user as being located at the site of the event during the timeslot of the event (Duggan ¶21 - The scheduling system 100 can also interact with at least one database 112 via the IP network 118 to retrieve or store pertinent data for each user. For example, the database 112 can maintain one or more electronic calendars for employees of a business enterprise and one or more electronic booking systems for rooms associated with the business enterprise, based on which the scheduling system 100 can determine the availability of each employee and/or room. In some embodiments, the electronic calendars and room booking systems are integrated with the scheduling system 100).
Duggan lacks retrieving, from a first mobile device associated with the first user and a second mobile device associated with the second user, a global positioning system (GPS) data further indicative of a current location of the first user and the second user, monitoring, based at least on the global positioning system data, the current location of each of the first user and the second user relative to the first site, the site being a second site from the plurality of sites in response to the scheduling data indicating that a future distance between the first user and the second user does not exceed a threshold value, and the site being a virtual location in response to the scheduling data indicating that the future distance between the first user and the second user exceeds the threshold value.
Bastide, from the same field of endeavor, teaches retrieving, from a first mobile device associated with the first user and a second mobile device associated with the second user, a global positioning system (GPS) data (Bastide ¶18 - the location information is received from sensor information selected from…information from a global positioning system (GPS)… information from a cell phone) further indicative of a current location of each of the first user and the second user (Bastide ¶35 - the Location Determination Service Subsystem 107 may determine schedule patterns (e.g., work schedule patterns) of users (e.g., to determine current location(s) of users) and monitoring, based at least on the global positioning system data (Bastide ¶34 - Referring now more specifically to Location Determination Service Subsystem 107 of FIG. 1, the location of each user may be obtained as follows…via Global Positioning System (GPS)--which provides a service to track a user's physical location), the current location of each of the first user and the second user relative to the first site (Bastide ¶74 - obtaining current and/or future physical location information for each of the potential participants; (c) determining a number of the potential participants that are in the same physical location at a given time {i.e. current location is at meeting site} (including determining the time and length of stay of each of the potential participants at each physical location)) and the site being a virtual location (Bastide ¶45 - at 201--determining, by a processor, an existence of a scheduled remote meeting having a set of scheduled remote participants) in response to the scheduling data indicating that the future distance between the first user and the second user exceeds the threshold value (Bastide ¶93 - In another example, mechanisms are provided to make a suggestion (e.g., to a meeting chairperson) that (even though at least some of the attendees are or will be in the same location) that they nevertheless still have a remote (e.g., online) meeting {i.e. virtual location} (e.g., for at least one of the attendees). This may be useful for situations which involve, for example, changed, old or stale travel plans {i.e. distance above threshold}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the scheduling methodology/system of Duggan by including the location scheduling techniques of Bastide because Bastide discloses “mechanisms are provided for facilitating/enabling in-person (face-to-face) meetings (Bastide ¶27)”.   Additionally, Duggan further details that it “optimize electronic meeting scheduling by taking into consideration of various meeting criteria (Duggan ¶5)” 
Duggan in view of Bastide discloses, however not as clearly as Lyle, from the same field of endeavor, teaches, the site being a second site from the plurality of sites in response to the scheduling data indicating that a future distance between the first user and the second user does not exceed a threshold value (Lyle CLM 3 - the meeting location recommendation request further includes location information for each of the participants comprising at least one of a current location of each of the participants, a future location of each of the participants, and a dynamically changing location of each of the participants - Lyle ¶19 - The user preference 30 may also include a parameter defining location preference information defining a location range(s) within which a meeting location should fall within a participant's location {i.e. distance threshold}…the location range(s) may be specified in a distance).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the scheduling methodology/system of Duggan as modified above by including the meeting location determining techniques of Lyle because Lyle discloses “People place a premium on face-to-face meetings (Lyle ¶1)… embodiments provide method and systems for providing a meeting location recommendation (Lyle ¶2)”.   Additionally, Duggan further details that it “optimize electronic meeting scheduling by taking into consideration of various meeting criteria (Duggan ¶5)” so it would be obvious to consider including the additional meeting 
Duggan further lacks retrieving from one or more motion detectors, a sensor data indicative of a current occupancy of the plurality of sites and in response to determining, based on the monitoring, that the first user and the second user are not located at the first site after more than a threshold quantity of time has passed since a start time of the current timeslot, determining that the first user and the second user are unavailable for the current timeslot, and marking the first site as available for another event, including by querying the database to update the scheduling data to indicate the first site as being unoccupied during the timeslot of the event; marking the first site as unavailable for another event including by querying the database to update the scheduling data to indicate the first site as being occupied during the timeslot of the event.
Holmes, from the same field of endeavor teaches retrieving from one or more motion detectors, a sensor data indicative of a current occupancy of the plurality of sites (Holmes ¶50 - and the second device is used to claim the meeting space (e.g., check into an existing reservation, or commandeer an available meeting space) and control the meeting space – Holmes ¶86 - Contact/motion module 130 optionally detects a gesture input by a user {i.e. motion detector} – Holmes ¶725 - in accordance with a determination that the meeting space is currently available, changing (e.g., with the display control unit 2520) the reservation status of the meeting space from reserved to occupied)) and in response to determining, based on the monitoring, that the first user and the second user are not located at the first site after more than a threshold quantity of time has passed since a start time of the current timeslot, determining that the first in accordance with a determination that the proximity indicator {i.e. sensor data} is associated with a timestamp between an early check-in threshold (e.g., 15 minutes prior to the start of the reservation) and a check-in deadline (e.g., 7 minutes after the start of the reservation), determining whether the participant identifier corresponds to one of a plurality of participants associated with the upcoming reservation of the meeting space based on the reservation schedule associated with the meeting space), and marking the first site as available for another event (Holmes ¶211 - According to some embodiments, if a user fails to check-in for a reservation before the check-in deadline 624, the reservation is canceled and the meeting space is made available for subsequent local takeover or remote reservation) including by querying the database to update the scheduling data to indicate the first site as being unoccupied during the timeslot of the event (Holmes ¶320 – In some embodiments, in accordance with a determination that the meeting space is reserved for an existing meeting and a check-in deadline has lapsed, the device changes (932) the status indicator to indicate that the meeting space is available. [In some embodiments, if a reservation is not checked into before the check-in deadline, the meeting space becomes available for local takeover and the meeting space is released to the scheduling tool for subsequent remote reservations. For example, with reference to FIG. 6D, if the 10:00-11:00 reservation is not checked into before 624, the 10:00-11:00 reservation is removed from the schedule and the meeting space is made available for takeover. In this example, the status indicator changes from "RESERVED" to " AVAILABLE", and the claiming affordance is enabled for local takeover (e.g., displaying the prompt "slide to takeover")); marking the In another example, FIGS. 6I-6J sequence in which the status indicator 614 changes from "AVAILABLE" to "MEETING IN PROGRESS" due to a left-to-right swipe gesture on the claiming affordance 616 to commandeer the meeting space while available for at least a threshold amount of time prior to an upcoming reservation).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the scheduling methodology/system of Duggan as modified above by including the meeting location management techniques of Holmes because Holmes discloses “it is beneficial to make meeting spaces available in such no-show situations by enforcing room reservation policies and etiquette (Holmes ¶50)”.   Additionally, Duggan further details that it “optimize electronic meeting scheduling by taking into consideration of various meeting criteria (Duggan ¶5)” so it would be obvious to consider including the additional meeting location management techniques that Holmes discloses because it would further optimize scheduling by making the process quicker and more efficient by eliminating space being tied up for a no-show situation.
Duggan further lacks automatically establishing a connection between the first client and the second client at a start of the timeslot for the event, the connection being established by at least launching, at each of the first client and the second client, a voice conferencing application and/or a video conferencing application.
Christensen, from the same field of endeavor, teaches automatically establishing a connection between the first client and the second client at a start of the timeslot for the event, the connection being established by at least launching, at each of the first client and the second client, a voice conferencing application and/or a video conferencing application (Christensen ¶45 - When the contextual information indicates that it is presently appropriate for the conversation to take place, the conversation module 150 can automatically attempt to initiate the conversation. For example, the conversation module 150 can automatically place a telephone call to each of the plurality of participants, automatically establish a text messaging session (e.g., instant messaging (IM) session, chat session or e-mail session) that includes each of the plurality of participants, or automatically establish a video conference session that includes each of the plurality of participants).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the scheduling methodology/system of Duggan as modified above by including the conversation arrangement techniques of Christensen because Christensen discloses “the present arrangements dramatically improve time management for those scheduling and participating in such conversations, and reduce the amount of interaction required on the part of participants for a conversation to take place (Christensen ¶63)”.   Additionally, Duggan further details that it “optimize electronic meeting scheduling by taking into consideration of various meeting criteria (Duggan ¶5)” so it would be obvious to consider including the additional conversation arrangement techniques that Christensen discloses because it would 

Regarding claims 2 and 11 (Previously Presented), Duggan in view of Bastide further in view of Lyle further in view of Holmes further in view of Christensen discloses determining whether the first site is available for holding the event during the current timeslot, including by29 Filing Date: June 1, 2017 Customer No.: 64280 determining, based at least on the sensor data, whether at least one of the plurality of sites is currently unoccupied (Duggan ¶10 -The availability data of each of the potential rooms {i.e. occupancy} can comprise a plurality of times the potential room is available from the current time {i.e. current timeslot}), and determining, based at least on the scheduling data, whether the first user and the second user are available during the current timeslot (Duggan ¶9 - The availability data of each of the participants can comprise a plurality of times the participant is available from the current time {i.e. current timeslot}).
Regarding claims 3 and 12 (Previously Presented), Duggan in view of Bastide further in view of Lyle further in view of Holmes further in view of Christensen discloses identifying, based at least on the scheduling data, a third site of the plurality of sites as being unoccupied during the subsequent timeslot (Duggan ¶44 - In some embodiments, multiple meeting data sets can be found from each backtracking search. Each meeting data set can include a proposed time {i.e. subsequent timeslot}, room {i.e. third site}, room capacity and participants determined from a solution domain (either original or revised) that satisfies a set of constraints {i.e. unoccupied}) and identifying the second site for holding the event instead of the third site in response to determining, based at One constraint on the time variable T can be T=x, where x represents the desired meeting time or time range specified by the organizer. One constraint on the room variable R can be R=T, specifying that the chosen meeting room needs to be available at the meeting time set for the variable T {i.e. available for whole duration} – Duggan ¶47 - Thus, the above-described techniques can automatically and optimally determine alternative solutions to a meeting schedule request in the event that not all of the meeting criteria can be satisfied {i.e. second site}). 
Regarding claims 8 and 17 (Previously Presented), Duggan in view of Bastide further in view of Lyle further in view of Holmes further in view of Christensen discloses a computer-implemented method (Duggan ¶ABS – Method), a system (Duggan ¶7 – a computer-implemented system), comprising: at least one data processor; and at least one memory storing instructions (Duggan ¶20 - A computing device refers to any device with a processor and memory that can execute instructions).
Bastide further teaches based at least the current location of the first user and the second user (Bastide ¶47 - the obtaining location information associated with each of the scheduled remote participants comprises obtaining at least one of: (a) a current location of each of the scheduled remote participants), a current distance between the first user and the second user; determining, based at least on the future location of the first user and the second user (Bastide ¶47 - the obtaining location information associated with each of the scheduled remote participants comprises obtaining at least one of: (b) a future location of each of the scheduled remote participants), the future distance between the first user and the second user (Bastide ¶50- the determining that at least two of the scheduled remote participants will be {i.e. future distance} or are in {i.e. current distance} the same location at the given time comprises determining at least one of: (a) a time that the scheduled remote participants will be or are in the same location).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the scheduling methodology/system of Duggan by including the location scheduling techniques of Bastide because Bastide discloses “mechanisms are provided for facilitating/enabling in-person (face-to-face) meetings (Bastide ¶27)”.   Additionally, Duggan further details that it “optimize electronic meeting scheduling by taking into consideration of various meeting criteria (Duggan ¶5)” so it would be obvious to consider including the additional location criteria that Bastide discloses because it would further optimize scheduling by taking more criteria into account.

Claims 4, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duggan et al. (USPGPUB 2016/0063449) in view of Bastide et al. (USPGPUB 2014/0379404) further in view of Lyle et al. (USPGPUB 2010/0076951) further in view of Holmes et al. (USPGPUB 2017/0357915) further in view of Christensen et al. (USPGPUB 2014/0181696) further in view of Wang et al. (USPGPUB 2016/0004981).
Regarding claims 4 and 13 (Previously Presented), Duggan in view of Bastide further in view of Lyle further in view of Holmes further in view of Christensen discloses a computer-implemented method (Duggan ¶ABS – Method), a system (Duggan ¶7 – a computer-implemented system), comprising: at least one data processor; and at least A computing device refers to any device with a processor and memory that can execute instructions); which when executed by at least one data processor, cause operations comprising: receiving a request to determine a site and a timeslot for an event, the event requiring attendance by at least a first user and a second user (Duggan ¶6 - The method includes receiving, by a computing device, a request over a computer network from an organizer to schedule a meeting, where the request comprises a desired set of meeting criteria including identities of participants, a desired time frame, a desired location, and a minimum number of the participants desired to hold the meeting).  
Duggan in view of Bastide further in view of Lyle further in view of Holmes further in view of Christensen lacks determining, based at least on the GPS data, a first distance from the current location of the first user and the second user to the first site; determining, based at least on the GPS data, a second distance from the current location of the first user and the second user to a third site; and selecting the first site instead of the third site based at least on the first distance being less than the second distance.
Wang, from the same field of endeavor, teaches determining, based at least on the GPS data (Wang ¶79 - distance between the participant and the conference site may be calculated, or a length of an actual walk may be acquired with reference to Global Positioning System (Global Positioning System, GPS) navigation information), a first distance from the current location of the first user and the second user to the first site; determining, based at least on the GPS data, a second distance from the current location of the first user and the second user to a third site; and selecting the first site in a case in which free candidate conference sites that are allocated to at least two participants of the multiple participants have an intersection set, the comparing module further compares total distances from locations of the at least two participants to all candidate conference sites of multiple free candidate conference sites that are included in the intersection set, to obtain a second comparison result; and the allocating module further selects, for the at least two participants according to the second comparison result and from the multiple free candidate conference sites that are included in the intersection set, one conference site whose total distance to the at least two participants is the shortest).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the scheduling methodology/system of Duggan as modified above by including the meeting location scheduling techniques of Wang because Wang discloses “enables quick and effort-saving booking of a conference site (Wang ¶ABS)”.   Additionally, Duggan further details that it “optimize electronic meeting scheduling by taking into consideration of various meeting criteria (Duggan ¶5)” so it would be obvious to consider including the additional meeting location scheduling techniques that Wang discloses because it would further optimize scheduling by making the process quicker and more efficient.
Regarding claims 7 and 16 (Previously Presented), Duggan in view of Bastide further in view of Lyle further in view of Holmes further in view of Christensen discloses identifying, based at least on the scheduling data, the second site and a third site as being unoccupied during the subsequent timeslot (Duggan ¶44 - In some embodiments, multiple meeting data sets can be found from each backtracking search. Each meeting data set can include a proposed time {i.e. subsequent timeslot}, room {i.e. second site and third site}, room capacity and participants determined from a solution domain (either original or revised) that satisfies a set of constraints {i.e. unoccupied}).
Bastide further teaches determining a first future location of the first user and a second future location of the second user (Bastide ¶47 - obtaining location information associated with each of the scheduled remote participants comprises obtaining at least one of: (a) a current location of each of the scheduled remote participants; (b) a future location of each of the scheduled remote participants; or (c) any combination thereof).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the scheduling methodology/system of Duggan as modified above by including the location scheduling techniques of Bastide because Bastide discloses “mechanisms are provided for facilitating/enabling in-person (face-to-face) meetings (Bastide ¶27)”.   Additionally, Duggan further details that it “optimize electronic meeting scheduling by taking into consideration of various meeting criteria (Duggan ¶5)” so it would be obvious to consider including the additional location criteria that Bastide discloses because it would further optimize scheduling by taking more criteria into account.
Wang further teaches determining a first distance to a second site and a second distance from the first future location of the first user and the second future location of the second user to the third site; and selecting the second site instead of the third site based at least on the first distance being less than the second distance (Wang ¶23 - in a case in which free candidate conference sites that are allocated to at least two participants of the multiple participants have an intersection set, the comparing module further compares total distances from locations of the at least two participants to all candidate conference sites of multiple free candidate conference sites that are included in the intersection set, to obtain a second comparison result; and the allocating module further selects, for the at least two participants according to the second comparison result and from the multiple free candidate conference sites that are included in the intersection set, one conference site whose total distance to the at least two participants is the shortest).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the scheduling methodology/system of Duggan as modified above by including the meeting location scheduling techniques of Wang because Wang discloses “enables quick and effort-saving booking of a conference site (Wang ¶ABS)”.   Additionally, Duggan further details that it “optimize electronic meeting scheduling by taking into consideration of various meeting criteria (Duggan ¶5)” so it would be obvious to consider including the additional meeting location scheduling techniques that Wang discloses because it would further optimize scheduling by making the process quicker and more efficient.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Duggan et al. (USPGPUB 2016/0063449) in view of Bastide et al. (USPGPUB 2014/0379404) further in view of Lyle et al. (USPGPUB 2010/0076951) further in view of Holmes et al. (USPGPUB 2017/0357915) further in view of Christensen et al. 
Regarding claims 6 and 15 (Previously Presented), Duggan in view of Bastide further in view of Lyle further in view of Holmes further in view of Christensen discloses identifying, based at least on the scheduling data, at least one timeslot before a deadline of the event during which both the first user and the second user are available (Duggan ¶33 - The availability data for each of the identified participants can indicate one or more times the participant is available {i.e. subsequent timeslot} at normal business hours within a window of the desired meeting time {i.e. deadline}); in response to failing to identify any timeslots before the deadline of the event during which both the first user and the second user are available (Duggan ¶42 - process 300 of FIG. 3, if a backtracking search within the solution domain cannot determine a set of values for all of the variables that satisfy all the meeting constraints (step 308) {i.e. timeslot before deadline with both participants available}, the scheduling system 100 can proceed to generate a revised set of variables and a revised solution domain (step 310)).
Duggan in view of Bastide further in view of Lyle further in view of Holmes further in view of Christensen lacks determining, based at least on the scheduling data, that at least one of the first user and the second user are scheduled to attend another event during the subsequent timeslot, the subsequent timeslot being before the deadline of the event; and moving the other event to an alternate timeslot that is before a deadline of the other event.
Grunspan, from the same field of endeavor, teaches determining, based at least on the scheduling data, that at least one of the first user and the second user are a personal appointment may have a lower priority than a meeting with an important client. When the scheduling strategy attempts to book the important meeting that conflicts with a haircut, the scheduling strategy may present the user with options to reschedule the haircut or it may reschedule the haircut for a different time automatically {i.e. move to different timeslot}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the scheduling methodology/system of Duggan as modified above by including the scheduling techniques of Grunspan because Grunspan discloses “The method may also allow for multiple objectives to be combined within a single function to be optimized (Grunspan ¶27)”.   Additionally, Duggan further details that it “optimize electronic meeting scheduling by taking into consideration of various meeting criteria (Duggan ¶5)” so it would be obvious to consider including the additional scheduling techniques that Grunspan discloses because it would further optimize scheduling by taking into account the scheduling strategy.


Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
As addressed above, the 35 USC § 101 rejections of claims 1-4, 6-8, 10-13, 15-17, and 19 are withdrawn.  This is due to the Applicant including amended claim language that clearly claimed that the system controlled the opening/establishing of a video/communication channel between users without those users initiating such action.
Regarding the 35 USC § 103 rejections from the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to updating schedule data and automatically launching a communication connection.  In light of this amendment, Examiner agrees that the references of record did not cite to this limitation specifically and/or teach the limitation.  Due to the amendments, however, an updated search and consideration was required.  As a result of this further search and consideration, the prior art of record was found to disclose updating schedule data (Holmes as discussed above) and an additional piece of prior was found that clearly discloses automatically establishing a communication connection (Christensen as discussed above).  In light of this, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624